EXHITIB 10.7
 
Award Number:    ______________________                                   
Grantee Name:    _______________________                                  
 
 


KINETIC CONCEPTS, INC.
2008 OMNIBUS STOCK INCENTIVE PLAN
INTERNATIONAL RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of _________________________ (the “Date of Grant”), by and
between Kinetic Concepts, Inc., a Texas corporation (the “Company”), and
[______________________] (the “Grantee”).  Capitalized terms not defined herein
shall have the meaning ascribed to them in the Company’s 2008 Omnibus Stock
Incentive Plan (the “Plan”).  Where the context permits, references to the
Company or any of its Subsidiaries (or Affiliates) shall include the successors
to the foregoing.
 
Pursuant to the Plan, the Administrator has determined that the Grantee is to be
granted Restricted Stock Units, subject to the terms and conditions set forth in
the Plan and herein (including Appendices A and B), and hereby grants such
Restricted Stock Units.  Each Restricted Stock Unit represents a hypothetical
share of Stock and will, at all times the Award Agreement is in effect, be equal
in value to one share of Stock.
 
1. Grant of Restricted Stock Units.  The Company hereby grants to the Grantee
[______________] Restricted Stock Units (the “Award”) on the terms and
conditions set forth in the Award Agreement and as otherwise provided in the
Plan.
 
2. Terms and Conditions of Award.  The Award shall be subject to the following
terms, conditions and restrictions:
 
(a)  
Vesting.  The Restricted Stock Units shall vest at such time or times, and/or
upon the occurrence of such events as are set forth in Appendix A
hereto.  Unless otherwise provided on Appendix A, if any Restricted Stock Units
do not vest at such time or times and/or upon occurrence of the events specified
in Appendix A, then the Grantee shall immediately forfeit any rights to those
Restricted Stock Units and the Grantee shall have no further rights thereto and
such Restricted Stock Units shall immediately terminate.
 

(b)  
Nontransferability.  Restricted Stock Units and any interest therein may not be
sold, transferred, pledged, hypothecated, assigned or otherwise encumbered or
disposed of, except by will or the laws of descent and distribution, to the
extent applicable.  Any attempt to dispose of any Restricted Stock Units in
contravention of any such restrictions shall be null and void and without
effect.
 

(c)  
Rights as a Shareholder.  Restricted Stock Units represent only hypothetical
shares; therefore, the Grantee is not entitled to any of the rights or benefits
generally accorded to stockholders with respect thereto, except upon vesting, to
the extent provided in Paragraph 2(d).
 

(d)  
Benefit Upon Vesting.  Upon the vesting of a Restricted Stock Unit, the Grantee
shall be entitled to receive, within 30 days of the date on which such
Restricted Stock Unit vests, an amount in cash, Stock or a combination of the
foregoing, as determined by the Administrator in its sole discretion equal, per
Restricted Stock Unit, to the sum of (1) the Fair Market Value of a share of
Stock on the date on which such Restricted Stock Unit vests and (2) the
aggregate amount of cash dividends paid with respect to a share of Stock during
the period commencing on the Date of Grant and terminating on the date on which
such unit vests.  If the Restricted Stock Unit is to be settled in Stock, the
Company may either (i) issue to the Grantee or the Grantee's personal
representative a stock certificate or (ii) deposit Stock with an online broker
or other service provider contracted by the Company for such purpose.
 

(e)  
Effect of Termination of Employment or Service; or Change in Control.
 

(i)  
If the Grantee’s employment with or service to the Parent, the Company or any of
its Subsidiaries (or Affiliates) terminates for any reason, other than by reason
of the Grantee’s death or Disability, the Grantee shall immediately forfeit any
rights to the Restricted Stock Units that have not vested as of the date of
termination, if any, the Grantee shall have no further rights thereto and such
Restricted Stock Units shall immediately terminate.
 

(ii)  
If the Grantee’s employment with or service to the Parent, the Company or any of
its Subsidiaries (or Affiliates) terminates by reason of the Grantee’s death or
Disability, with respect to Restricted Stock Units that vest based on the
passage on time, all outstanding unvested Restricted Stock Units shall
immediately vest and, with respect to Restricted Stock Units that vest based on
the attainment of specified performance conditions, all outstanding unvested
Restricted Stock Units shall immediately vest as if the target performance goals
were met.
 

(iii)  
If the Grantee’s employment with or service to the Parent, the Company or any of
its Subsidiaries (or Affiliates) is terminated by the Company other than for
"cause" (as defined in the Plan) within 24 months following a Change in Control,
with respect to Restricted Stock Units that vest based on the passage on time,
all outstanding unvested Restricted Stock Units shall immediately vest and, with
respect to Restricted Stock Units that vest based on the attainment of specified
performance conditions, all outstanding unvested Restricted Stock Units shall
immediately vest as if the target performance goals were met.
 

(f) 
Taxes in Connection With the Grant or Vesting of the Award.  Regardless of any
action the Company or the Grantee’s employer (“Employer”) takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to the Grantee’s participation in the Plan and
legally applicable to the Grantee or deemed by the Company or the Employer to be
an appropriate charge to the Grantee even if technically due by the Company or
the Employer (“Tax-Related Items”), the Grantee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Grantee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.  The
Grantee further acknowledges that that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including,
but not limited to, the grant, vesting or settlement of the Restricted Stock
Units, the issuance of Stock upon settlement of the Restricted Stock Units, the
subsequent sale of Stock acquired pursuant to such issuance and the receipt of
any dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Restricted Stock Units to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result.  Further,
if the Grantee has become subject to tax in more than one jurisdiction between
the date of grant and the date of any relevant taxable event, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
 

Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, the Grantee authorizes the Company and/or
the Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
 
(i)  
withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or the Employer; or
 

(ii)  
withholding from proceeds of the sale of Stock acquired upon vesting/settlement
of the Restricted Stock Units either though a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); or
 

(iii)  
withholding in Stock to be issued upon vesting/settlement of the Restricted
Stock Units.
 

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Stock, for tax purposes, the
Grantee is deemed to have been issued the full number of shares of Stock subject
to the vested Restricted Stock Units, notwithstanding that a number of the
shares of Stock are held back solely for the purpose of paying Tax-Related Items
due as a result of any aspect of the Grantee’s participation in the Plan.
 
Finally, the Grantee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Grantee’s participation in the Plan that cannot be satisfied
by the means previously described.  The Company may refuse to issue or deliver
the Stock or the proceeds of the sale of Stock, if the Grantee fails to comply
with the Grantee’s obligations in connection with the Tax-Related Items.
 
3. Adjustments.  The Award and all rights and obligations under the Award
Agreement are subject to Section 3 of the Plan.
 
4. Notice.  Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class mail, certified or registered with return receipt requested.  Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date that it is personally delivered or, whether actually
received or not, on the fifth business day after depositing in the post or 24
hours after transmission by facsimile to the respective parties named below.
 

 If to the Company:
Kinetic Concepts, Inc.
Attn.:  Chief Financial Officer
8023 Vantage Drive
San Antonio, TX  78230
U.S.A.
 
 
Phone: (210) 255-6494
Fax: (210) 255-6997






 If to the Grantee:
[Name of Grantee]  ________________________________________
 
[Address]  _______________________________________________
 
Facsimile: ________________________________________________

 
Either party may change such party’s address for notices by duly giving notice
pursuant hereto.
 
5. Compliance with Laws.
 
(a) Stock (to the extent payable hereunder) shall not be issued pursuant to the
Award granted hereunder unless the issuance and delivery of such Stock pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the U.S. Securities Act of 1933, as amended, the U.S. Exchange Act
and the requirements of any stock exchange upon which the Stock may then be
listed, and any applicable local laws, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.  The
Company shall be under no obligation to effect the registration pursuant to the
U.S. Securities Act of 1933, as amended, of any interests in the Plan or any
Stock to be issued hereunder or to effect similar compliance under any state
laws.
 
(b) All certificates for Stock delivered under the Plan (to the extent
applicable) shall be subject to such stock-transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations, and other requirements of the U.S. Securities and Exchange
Commission, any stock exchange upon which the Stock may then be listed, and any
applicable federal, state or local securities law, and the Administrator may
cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions.  The Administrator may require, as a
condition of the issuance and delivery of certificates evidencing Stock pursuant
to the terms hereof, that the recipient of such Stock make such agreements and
representations as the Administrator, in its sole discretion, deems necessary or
desirable.
 
6. Termination for Cause.  If the Grantee's employment with or service to the
Parent, the Company or any of its Affiliates is terminated for "Cause," as
defined in the Plan or in any employment agreement, retention agreement, stock
grant or award agreement, or other applicable agreement between the Company (or
any of its Affiliates or the Parent) and the Grantee (including, without
limitation, for violation of any non-compete, non-solicit, non-disclosure,
non-disparagement, or other restrictive covenant or agreement), the Grantee
shall forfeit, upon written notice from the Company, any Restricted Stock Units
(including any securities, cash or other property issued upon exercise or other
settlement of such awards) granted to him or her under this Award Agreement,
including, without limitation, vested Restricted Stock Units and any securities
issued upon any vesting or other settlement of the Restricted Stock Units that
occurs after the action, omission, event, or otherwise that resulted in a
termination for Cause, which securities the Grantee shall be required to return
to the Company.  The forfeiture obligations of the Grantee under this Paragraph
shall continue to apply, in accordance with their terms, following termination
of the Grantee's employment or service (for any reason).  The Grantee's
employment with or service to the Parent, the Company or any of its Affiliates
shall be deemed to be terminated for Cause under this Paragraph if, within
twelve (12) months after the Grantee's employment or service has terminated,
facts and circumstances are discovered that would have justified a termination
for Cause.
 
7. Protections Against Violations of the Award Agreement.  No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Stock underlying the Award by any
holder thereof in violation of the provisions of the Award Agreement, the Plan
or the Articles of Incorporation or the Bylaws of the Company, will be valid,
and the Company will not transfer any such Stock on its books nor will any such
Stock be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with such provisions to the satisfaction of
the Company.  The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.
 
8. Nature of Award.  By accepting the grant of the Restricted Stock Units, the
Grantee acknowledges, understands and agrees that:
 
(a)  
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
 

(b)  
The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted repeatedly in the past;
 

(c)  
All decisions with respect to future grants of Restricted Stock Units, if any,
will be at the sole discretion of the Company;
 

(d)  
The Grantee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Grantee’s employment relationship at any time;
 

(e)  
The Grantee is voluntarily participating in the Plan;
 

(f)  
The Award and the Stock subject to the Award are an extraordinary item that do
not constitute compensation of any kind for services of any kind rendered to the
Company or the Subsidiary (or Affiliate), and which is outside the scope of the
Grantee’s employment contract, if any;
 

(g)  
The Award and the Stock subject to the Award are not intended to replace any
pension rights or compensation;
 

(h)  
The Award and the Stock subject to the Award are not a part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event shall be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary (or Affiliate) of the Company;
 

(i)  
The Award and the Grantee’s participation in the Plan will not be interpreted to
form an employment contract or relationship with the Company or any Subsidiary
(or Affiliate) of the Company
 

(j)  
The future value of the underlying Stock is unknown and cannot be predicted with
certainty;
 

(k)  
No claim or entitlement to compensation or damages shall arise from the
forfeiture of the Award resulting from termination of the Grantee’s employment
with the Company or the Employer (for any reason whatsoever and whether or not
in breach of local labor laws) and in consideration of the grant of Restricted
Stock Units to which the Grantee is not otherwise entitled, the Grantee
irrevocably agrees never to institute any claim against the Company or the
Employer, waives the Grantee’s ability, if any, to bring such claim, and
releases the Company and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan and electronically accepting the Award, the
Grantee shall be deemed irrevocably to have agreed not to pursue such claim and
agreed to execute any and all documents necessary to request dismissal or
withdrawal of such claims;
 

(l)  
In the event of termination of the Grantee’s employment (whether or not in
breach of local labor laws), the Grantee’s right to vest in the Restricted Stock
Units under the Plan, if any, will terminate effective as of the date that the
Grantee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when the Grantee
is no longer actively employed for purposes of the Award; and
 

(m)  
The Restricted Stock Units and benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.
 

9. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale or the
underlying Stock.  The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
 
10. Data Privacy:  The Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this document by and among, as applicable, the
Company and the Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
 
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all options
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).  The Grantee
understands that Data will be transferred to E*TRADE or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company  in the implementation, administration and management of
the Plan.  The Grantee understands that these recipients may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than the Grantee’s
country.  The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative.  The Grantee authorizes the
Company, E*TRADE and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering, and managing the
Plan  to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Grantee’s participation in the Plan.
 
 The Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage the Grantee’s participation in the Plan.  The
Grantee understands that the Grantee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Grantee’s local human resources
representative.  The Grantee  understands, however, that refusing or withdrawing
the Grantee’s consent may affect the Grantee’s ability to participate in the
Plan.  For more information on the consequences of the Grantee’s refusal to
consent or withdrawal of consent, the Grantee understands that the Grantee may
contact his or her local human resources representative.
 
11. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of the Award Agreement shall in no way be construed to be
a waiver of such provision or of any other provision hereof.
 
12. Governing Law.  The Award Agreement shall be governed by and construed
according to the laws of the State of Texas without regard to its principles of
conflict of laws.  For purposes of litigating any dispute that arises under this
Award or Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Texas, agree that such litigation shall be
conducted in the courts of San Antonio, Texas, or the federal courts for the
United States for the Western District of Texas, and no other courts, where this
Award grant is made and/or performed.
 
13. Incorporation of the Plan.  The Plan, as it exists on the date of the Award
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and the Award Agreement shall be subject
to all terms and conditions of the Plan.  In the event of any conflict between
the provisions of the Award Agreement and the provisions of the Plan, the terms
of the Plan shall control, except as expressly stated otherwise.  The term
“Section” generally refers to provisions within the Plan (except where denoted
otherwise); provided, however, the term “Paragraph” shall refer to a provision
of the Award Agreement.
 
14. Amendments.  The Award Agreement may be amended or modified at any time, but
only by an instrument in writing signed by each of the parties hereto.
 
15. Award Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Award, the Award Agreement nor any other action taken pursuant
to the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Grantee has a right to continue to be employed by,
or to provide services as a director, consultant or advisor to, the Company, any
Subsidiary or Affiliate thereof for any period of time or at any specific rate
of compensation.
 
16. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and the Award Agreement.  The
Administrator shall have the exclusive discretion to determine when the Grantee
is no longer actively employed for purposes of the Award.  The determination of
the Administrator as to any such matter of interpretation or construction shall
be final, binding and conclusive.
 
17. Binding Effect.  The Award Agreement shall apply to and bind the Grantee and
the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators and legal successors.
 
18. Tax Representation.  The Grantee has reviewed with his or her own tax
advisors the federal, state, local and worldwide tax consequences of the
transactions contemplated by the Award Agreement.  The Grantee is relying solely
on such advisors and not on any statement or representations of the Company or
any of its agents.  The Grantee understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by the Award Agreement.
 
19. Language.  If the Grantee has received this or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.
 
20. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic or other means.  The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic systems established and maintained by the Company or a
third-party designated by the Company.
 
21. Acceptance.  The Grantee hereby acknowledges receipt of a copy of the Plan
and the Award Agreement.  The Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all the terms and
conditions of the Plan and the Award Agreement.
 
22. Severability.  The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
23. Appendix.  Notwithstanding any provision in this Award Agreement or the Plan
to the contrary, the Award shall be subject to the special terms and provisions
set forth in the Appendix B to this Award Agreement for the Grantee’s
country.  Moreover, if the Grantee relocates to one of the countries included in
the Appendix B, the special terms and conditions for such country will apply to
the Grantee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan.  The Appendix B constitutes part
of this Award Agreement.
 
24. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements in the Grantee’s participation in the Plan, on the Restricted
Stock Units and on any Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign or
electronically accept any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


Grantee, by his or her electronic acceptance of this Award Agreement, agrees to
be bound by the terms and conditions set forth above on the day and year first
written above.




 
DATE OF GRANT
 
 
NUMBER OF RESTRICTED STOCK UNITS
   



SEE APPENDIX A FOR VESTING SCHEDULE.


 
 
 

--------------------------------------------------------------------------------

 
 

 
APPENDIX B


KINETIC CONCEPTS, INC.
2008 OMNIBUS STOCK INCENTIVE PLAN
INTERNATIONAL RESTRICTED STOCK UNIT AWARD AGREEMENT




This Appendix B includes additional terms and conditions that govern the
Restricted Stock Units granted to the Grantee under the Kinetic Concepts, Inc.
2008 Omnibus Stock Incentive Plan (the “Plan”) if the Grantee resides in one of
the countries listed below.  This Appendix B forms part of the Award
Agreement.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Award Agreement and the Plan.
 
This Appendix B also includes information based on the securities, exchange
control and other laws in effect in the Grantee’s country as of February
2010.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that the Grantee not rely on the information noted
herein as the only source of information relating to the consequences of the
Grantee’s participation in the Plan because the information may be out of date
at the time the Grantee vests in the Restricted Stock Units or sells Stock
acquired under the Plan.
 
In addition, the information is general in nature.  The Company is not providing
the Grantee with any tax advice with respect to the Grantee’s Restricted Stock
Units.  The information provided below may not apply to the Grantee’s particular
situation, and the Company is not in a position to assure the Grantee of any
particular result. Accordingly, the Grantee is strongly advised to seek
appropriate professional advice as to how the tax or other laws in the Grantee’s
country apply to the Grantee’s situation.  The Grantee must consult the
Grantee’s personal tax or legal advisors for the most current information.
 
If the Grantee is a citizen or resident of a country other than the one the
Grantee is working, or if the Grantee transfers employment after the Restricted
Stock Units are granted to the Grantee, the information contained in this
Appendix B may not be applicable to the Grantee.




AUSTRALIA
 
Restricted Stock Units Settled in Stock
 
The Grantee understands and agrees that by accepting the Award, the benefit the
Grantee receives upon the vesting of the Restricted Stock Units will be settled
in Stock only, and not in cash, notwithstanding the terms of Paragraph 2(d) of
the Award Agreement.
 


AUSTRIA
 
Consumer Protection Notice
 
The Grantee may be entitled to revoke acceptance of the Award Agreement on the
basis of the Austrian Consumer Protection Act (the “Act”) under the conditions
listed below, if the Act is considered to be applicable to the Award Agreement
and the Plan:
 
(i) If the Grantee accepts the Restricted Stock Units outside the business
premises of the Company, the Grantee may be entitled to revoke the Grantee’s
acceptance of the Award Agreement, provided the revocation is made with one (1)
week after such acceptance of the Award Agreement.
 
(ii) The revocation must be in written form to be valid.  It is sufficient if
the Grantee returns the Award Agreement to the Company or the Company’s
representative with language which can be understood as a refusal to conclude or
honor the Award Agreement, provided the revocation is sent within the period
discussed above.
 
BELGIUM
 
There are no country-specific provisions.
 
CANADA
 
Restricted Stock Units Settled in Stock
 
The Grantee understands and agrees that by accepting the Award, the benefit the
Grantee receives upon the vesting of the Restricted Stock Units will be settled
in Stock only, and not in cash, notwithstanding the terms of Paragraph 2(d) of
the Award Agreement.
 
Language Consent for Grantees in Quebec
 
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
 
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
 
Data Privacy Notice and Consent


This provision supplements the Paragraph 9 of the Award Agreement:
 
The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  The Grantee further authorizes the Company and any Subsidiary (or
Affiliate) and the administrator of the Plan to disclose and discuss the Plan
with their advisors.  The Grantee further authorizes the Company and any
Subsidiary (or Affiliate) to record such information and to keep such
information in the Grantee’s employee file.
 
Securities Law Information
 
The Grantee is permitted to sell Stock acquired through the Plan through the
designated broker appointed under the Plan, if any, provided the resale of Stock
acquired under the Plan takes place outside of Canada through the facilities of
a stock exchange on which the Stock is listed.  The Stock is currently listed on
the New York Stock Exchange.


CHINA
 
Restricted Stock Units Settled in Cash
 
The Grantee understands and agrees that upon the vesting of the Restricted Stock
Units, the Grantee will receive only a cash payment in an amount equal to the
value of the  Stock underlying the vested Restricted Stock Units on each vesting
date notwithstanding the terms of Paragraph 2(d) of the Award Agreement.  Any
provisions in the Award Agreement referring to issuance of Stock shall not be
applicable to the Grantee as long as the Grantee resides in China.
 
The Grantee understands and agrees that, pursuant to local exchange control
requirements, the Grantee may be required to repatriate the cash payment issued
upon the vesting of the Restricted Stock Units to China.  The Grantee further
understands that, under local law, such repatriation of the Grantee’s cash
proceeds may need to be effectuated through a special exchange control account
established by the Company, Subsidiary or Affiliate, or the Employer, and the
Grantee hereby consents and agrees that any cash payment may be transferred to
such special account prior to being delivered to the Grantee.  In addition, the
Grantee understands that, if the proceeds are converted to local currency, there
may be delays in delivering the proceeds to the Grantee, and the Company does
not guarantee any particular exchange rate and/or date on which funds will be
converted.  The Grantee further agrees to comply with any other requirements
that may be imposed by the Company in the future to facilitate compliance with
exchange control laws in China.




DENMARK
 
There are no country-specific provisions.
 
GERMANY
 
There are no country-specific provisions.
 


IRELAND
 
Director Notification Requirements
 
If the Grantee is a director, shadow director or secretary of an Irish
Subsidiary or Affiliate of the Company, pursuant to Section 53 of the Irish
Company Act 1990, he or she must notify the Irish Subsidiary (or Affiliate) of
the Company in writing within five (5) business days of receiving or disposing
of an interest in the Company (e.g., Restricted Stock Units, Stock, etc.), or
within five (5) business days of becoming aware of the event giving rise to the
notification requirement, or within five (5) days of becoming a director, shadow
director or secretary if such an interest exists at that time.  This
notification requirement also applies with respect to the interests of a spouse
or minor child, whose interests will be attributed to the director, shadow
director or secretary.
 
ITALY
 
Data Privacy
 
This provision replaces Paragraph 9 of the Award Agreement:
 
The Grantee hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of the Grantee’s personal
data as described below by and among, as applicable, the Employer, the Company,
and any Subsidiary (or Affiliate), for the exclusive purpose of implementing,
administering, and managing the Grantee’s participation in the Plan.
 
The Grantee understands that the Employer, the Company, and any Subsidiary (or
Affiliate) may hold certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number, date
of birth, social insurance or other identification number, salary, nationality,
job title, any Stock or directorships held in the Company or any Subsidiary (or
Affiliate), details of all Awards, or any other entitlement to Stock awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor, for
the exclusive purpose of implementing, managing and administering the Plan
(“Data”).
 
The Grantee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Grantee’s refusal to provide Data
would make it impossible for the Company to perform its contractual obligations
and may affect the Grantee’s ability to participate in the Plan.  The controller
of personal data processing is Kinetic Concepts, Inc., with its registered
address at 8023 Vantage Drive, San Antonio, Texas 78230, United States of
America, its representative in Italy is KCI Italia-Senior HR Manager with
registered offices at KCI Medical S.r.l.; Via A. Meucci, 1; 20090 Assago (M)
Italy.
 
The Grantee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  The Grantee understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company.  The Grantee further understands that the Company and/or
its Subsidiaries (or Affiliates) will transfer Data among themselves as
necessary for the purpose of implementing, administering and managing the
Grantee’s participation in the Plan, and that the Company and its Subsidiaries
(or Affiliates) may each further transfer Data to third parties assisting the
Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to a broker or other third party with
whom the Grantee may elect to deposit any Stock acquired at settlement of the
Restricted Stock Units.  Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing the Grantee’s participation in the Plan.  The
Grantee understands that these recipients may be located in or outside the
European Economic Area, such as in the United States or elsewhere.  Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Data as soon as it has completed all the necessary legal obligations connected
with the management and administration of the Plan.
 
The Grantee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.
 
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Grantee’s
consent thereto, as the processing is necessary for the performance of
contractual obligations related to the implementation, administration, and
management of the Plan.  The Grantee understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, the Grantee has the right to, including but
not limited to, access, delete, update, correct, or terminate, for legitimate
reason, the Data processing.
 
Furthermore, the Grantee is aware that Data will not be used for
direct-marketing purposes.  In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Grantee’s local human
resources representative.
 
Plan Document Acknowledgment
 
In accepting the grant of the Award, the Grantee acknowledges that the Grantee
has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix B, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix B.
 
The Grantee further acknowledges that the Grantee has read and specifically and
expressly approves the following Paragraphs of the Award Agreement and this
Appendix B:  Paragraph 2: Terms and Conditions of Award; Paragraph 5: Compliance
with laws; Paragraph 7:  Nature of Award; Paragraph 10:  Governing Law;
Paragraph 18: Electronic Delivery; Paragraph 21: Appendix; Paragraph 22:
Imposition of Other Requirements; and the Data Privacy section in this Appendix
B.


JAPAN
 
There are no country-specific provisions.
 
NETHERLANDS
 
Insider Trading Notification
 
The Grantee should be aware of the Dutch insider-trading rules, which may impact
the sale of Stock acquired upon vesting/settlement of the Restricted Stock
Units.  In particular, the Grantee may be prohibited from effectuating certain
transactions involving Stock if the Grantee has inside information about the
Company.  If the Grantee is uncertain whether the insider-trading rules apply to
him or her, he or she should consult his or her personal legal advisor.
 
NEW ZEALAND
 
There are no country-specific provisions.
 
PUERTO RICO
 
There are no country-specific provisions.
 
SINGAPORE


 
Securities Law Information
 
The Award is being made in reliance on section 273(1)(f) of the Securities and
Futures Act (Cap. 289) (“SFA”) for which it is exempt from the prospectus and
registration requirements under the SFA.  The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore.  The
Grantee should note that the Restricted Stock Units are subject to section 257
of the SFA and the Grantee will not be able to make (i) any subsequent sale of
Stock in Singapore or (ii) any offer of such subsequent sale of Stock subject to
the Restricted Stock Units in Singapore, unless such sale or offer in is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA (Chapter 289, 2006 Ed.).
 
Director Notification Obligation
 
If the Grantee is a director, associate director or shadow director of a
Subsidiary (or Affiliate) of the Company in Singapore, the Grantee is subject to
certain notification requirements under the Singapore Companies Act.  Among
these requirements is an obligation to notify the Singaporean Subsidiary (or
Affiliate) in writing when the Grantee receives an interest (e.g., Restricted
Stock Units, Stock) in the Company or any Subsidiary (or Affiliate).  In
addition, the Grantee must notify the Singapore Subsidiary (or Affiliate) when
the Grantee sells Stock of the Company or any Subsidiary (or Affiliate)
(including when the Grantee sell Stock acquired through the vesting of the
Grantee’s Restricted Stock Units).  These notifications must be made within two
days of acquiring or disposing of any interest in the Company or any Subsidiary
(or Affiliate).  In addition, a notification must be made of the Grantee’s
interests in the Company or any Subsidiary (or Affiliate) within two days of
becoming a director.
 
SOUTH AFRICA
 
Taxes in Connection with the Grant or Vesting of the Award
 
By accepting the Restricted Stock Units, the Grantee agrees that, immediately
upon vesting and settlement of the Restricted Stock Units, the Grantee will
notify the Employer of the amount of any gain realized.  If the Grantee fails to
advise the Employer of the gain realized upon vesting and settlement, he/she may
be liable for a fine.  The Grantee will be solely responsible for paying any
difference the actual tax liability and the amount withheld.
 
SPAIN
 
Labor Law Acknowledgement
 


This section supplements Paragraph 7(e) of the Award Agreement.
 
In accepting the Award, the Grantee acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan and the Award
Agreement.  The Grantee understands that the Company has unilaterally,
gratuitously and discretionally decided to grant Restricted Stock Units under
the Plan to individuals who may be employees of the Company or its Subsidiaries
(or Affiliates) throughout the world.  The decision is a limited decision that
is entered into upon the express assumption and condition that the grant will
not bind the Company or any of its Subsidiaries or Affiliates.  Consequently,
the Grantee understands that the Restricted Stock Units are granted on the
assumption and condition that the Restricted Stock Units or the Stock acquired
pursuant to the Award shall not become a part of any employment contract (either
with the Company or any of its Subsidiaries (or Affiliates)) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever.  In addition, the Grantee
understands that the Award would not be made to the Grantee but for the
assumptions and conditions referred to above; thus, the Grantee acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then the Restricted Stock Units
and any right to the underlying Stock shall be null and void.
 
SWITZERLAND
 
Securities Law Information


The Award is considered a private offering in Switzerland and is therefore not
subject to registration in Switzerland.
 
UNITED ARAB EMIRATES
 
There are no country-specific provisions.
 
UNITED KINGDOM
 
Restricted Stock Units Settled in Stock
 
The Grantee understands and agrees that by accepting the Award, the benefit
Grantee receives upon the vesting of the Restricted Stock Units will be settled
in Stock only, and not in cash, notwithstanding the terms of Paragraph 2(d) of
the Award Agreement.
 
Withholding Taxes


This provision supplements the Paragraph 2(f) of the Award Agreement:
 
If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the event giving rise to the Tax-Related Items, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected Tax-Related
Items shall constitute a full recourse loan owed by the Grantee to the Employer,
effective on the Due Date.  The Grantee agrees that the loan will bear interest
at a fixed rate based on the market rate on the date the loan is made, and it
will be due and repayable to the Company or the Employer six months from the
date the loan is made.  Payment may be made by any of the means referred to in
the “Taxes in Connection With the Grant or Vesting of the Award” Paragraph of
the Award Agreement as long as any immature Stock withheld do not exceed minimum
required tax withholding amounts.
 
Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the Grantee shall not be eligible for a loan
from the Company to cover the Tax-Related Items.  In the event that the Grantee
is a director or executive officer and the amount of Tax-Related Items is not
collected from or paid by the Grantee by the Due Date, any uncollected amounts
of Tax-Related Items will constitute a benefit to the Grantee on which
additional income tax and National Insurance Contributions (“NICs”) will be
payable.  The Grantee acknowledges that the Company or the Employer may recover
such additional income tax and NICs at any time thereafter by any of the means
referred to in Paragraph 2(f) of the Award Agreement.  The Grantee understands
that he or she ultimately will be responsible for reporting any income tax and
NICs due on this additional benefit directly to HM Revenue & Customs (“HMRC”)
under the self-assessment regime.


National Insurance Contributions


As a condition to the vesting of the Restricted Stock Units, the Grantee agrees
to accept any liability for any secondary Class 1 NICs that may be payable by
the Company and/or the Employer with respect to the Due Date.  The Grantee
further agrees that the Company and/or the Employer may collect the secondary
Class 1 NICs by any of the means set out in Paragraph 2(f) above.  Finally, the
Grantee agrees to execute a joint election with the Company and/or the Employer,
and any other consents or elections required to accomplish the above; if the
Grantee fails to do so, the Restricted Stock Units shall become null and void
without liability to the Company, the local Employer and/or any Subsidiary (or
Affiliate) of the Company and the Grantee will not be permitted to vest in the
Restricted Stock Units.